              Case 2:21-po-00017-CKD Document 7 Filed 02/18/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )    2:21-po-00017-CKD
                                           )
12                      Plaintiff,         )    ORDER TO DISMISS AND VACATE INITIAL
                                           )    APPEARANCE
13         v.                              )
                                           )
14   MANUEL T. STONE,                      )    DATE: February 18, 2021
                                           )    TIME: 9:30 a.m.
15                      Defendant.         )    JUDGE: Honorable Carolyn K. Delaney
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00017-CKD with

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   February 18, 2021, is vacated.

23         IT IS SO ORDERED.

24   Dated: February 17, 2021
                                               _____________________________________
25
                                               CAROLYN K. DELANEY
26                                             UNITED STATES MAGISTRATE JUDGE

27

28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                    1                 U.S. v. MANUEL T. STONE
